DETAILED ACTION

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason A. Walls (Reg. No. 64,012) on January 21, 2022.
The application has been amended as follows: 
Claim 41. A portable night vision apparatus, the portable night vision apparatus comprising:
a camera assembly comprising a camera;
an infrared illuminator assembly comprising an infrared illuminator, wherein the infrared illuminator assembly is attached to the camera assembly;
a base assembly attached to the camera assembly and the infrared illuminator assembly, wherein the base assembly is configured for mounting the camera assembly and the infrared illuminator assembly onto a vehicle, and wherein the camera assembly and the infrared illuminator assembly are movable relative to the base assembly;
wherein the infrared illuminator is configured to be positioned on the vehicle to provide illumination to an environment during navigation through the environment, wherein the camera assembly is configured to be positioned on the vehicle in the environment to capture images of the environment during navigation through the environment, and wherein a beam pattern of the infrared illuminator assembly is sufficient to allow the camera assembly to capture images of the environment within a field of view of the camera assembly at a distance of at least 100 yards from the vehicle for navigation through the environment.
Claim 42 is cancelled.

Allowable Subject Matter
Claim(s) 21 - 41 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a portable night vision apparatus, the portable night vision apparatus comprising: a camera assembly comprising a camera housing having a charge-coupled device image sensor within the camera housing, an aperture in the camera housing, and a camera lens coupled with the camera housing and aligned with the aperture; an infrared illuminator assembly comprising a housing, an infrared illuminator within the housing, and an infrared illuminator lens coupled with the housing, wherein the infrared illuminator assembly is attached to the camera housing; wherein the infrared illuminator is configured to be positioned on the vehicle to provide illumination to an environment during navigation through the environment, wherein the camera assembly is configured to be positioned on the vehicle in the environment to capture images of the environment during navigation through the environment, and wherein a beam pattern of the infrared illuminator assembly is sufficient to allow the camera assembly to capture images of the environment within a field of view of the camera assembly at a distance of at least 100 yards from the vehicle for navigation through the environment.  However, the closest prior art does not teach in combination with the above claim elements a base assembly attached to the camera assembly and the infrared illuminator assembly, the base assembly configured for mounting the camera assembly and the infrared illuminator assembly onto a vehicle, wherein the camera assembly and the infrared illuminator assembly are movable relative to the base assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487